White, X,
dissenting. I am unable to concur with my brethren in the judgment of reversal in this case. The separation of the jury is classed in the criminal code as an irregularity, and does not constitute ground for a new trial, unless it affects materially the substantial rights of the defendant by preventing a fair trial. Section 192 is taken from the 209th section of the civil code, and is only so varied from the original as to adapt it to trials in criminal cases. The criminal code does not define what is to constitute “ a fair trial.” These terms are used in the same sense in the criminal *485as in the civil code, and their meaning remains the same as it was in the common-law practice before the code was adopted. To prevent a fair trial, the irregularity must be such as to influence the verdict obtained against the defendant.
In this case, there is not only tlxe express consent of the defendant and his counsel to the separation, and his going on with the trial, without objection, on the reassembling of the jury, but it is shown by the uncontradicted affidavits of six of the jurors that they had, during the separation, no communication with any one on the subject of the trial; and it was admitted as a fact, on the hearing of the motion, that ihe other jurors, if present, would testify, as respects themselves, to the same effect. Any presumption, therefore, that might otherwise be supposed to arise, of improper 485] interference *wit-h the jury, was expressly rebutted. Hence, it seems to me, the decision, in effect, is that a ■mere irregularity in allowing the separation lays the foundation for a new trial, which it would be error in the court to refuse. This renders inoperative the qualifications contained in the statute, that the irregularity, before it can be available, must affect materially the substantial rights of the defendant, by preventing a fair trial.
The action of the court in overruling the motion for a new trial, under the circumstances disclosed in the record, is, in my judgment, no ground for reversal.